  Case 3:19-cv-01149-JPG Document 19 Filed 03/27/20 Page 1 of 1 Page ID #74
        Case: 20-1496   Document: 1-4     Filed: 03/26/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 March 26, 2020

 To:         Margaret M. Robertie
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-1496

                    Caption:
                    JEFFREY L. RUCKEL,
                    Plaintiff - Appellant

                    v.

                    COLLINSVILLE, ILLINOIS, A Municipal Corporation, et al.,
                    Defendants - Appellees


                    District Court No: 3:19-cv-01149-JPG
                    District Judge J. Phil Gilbert
                    Clerk/Agency Rep Margaret M. Robertie

                    Date NOA filed in District Court: 03/26/2020


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
